June 17, 1948

      Hon. Ralph Elliott               .,Opinion No. V-647
      County Attorney
      Grayson County ~'                Rep::T'he
                                               authority of
      Sherman, Texas                       the Commissioners
                                           Courtto pay the
      Attn.: Hon. Murray K. Nance, Jr.     travel expenses of
                                           the County Tax
                                           Assessor-Collector.
      Dear Sir:

:.,             Your request for an opinion is substantially
      as follows:
                "Mr. W. 0. Williams, the Couhty
          Auditor of Grayson County, Texas, has
           requested a.nopinionfrom this office
           as to whether or not the Commissioners
           Court can le ally allow travel expenses~
          ~for the Tax-&sessor Collectorfor
           travel incurred in connection with the
           duties of his office.
                'This office has submitted an opin-
           ion advising under Art. 3899 Sec. a, the
           County Commlssloners~ Court may allow pay-
           ment for expense for travel incurred in
           connection with the duties of the office
           of Tax-Assessor Collector. For your in-
           formation, the Tax-Assessor Collector of
           Grayson County is presently paid $n the
           salary, and not on the fee basis.
                  Article 7189, V. C. S.; Is as follows:
                "Assessors of texes shall, between
           the first day of January and the thir-
           tieth day of April of each year, proceed
           to take a list of taxable property, real
           and personal, in his county and assess
           the value thereof In the manner following,
           to-wit: By calling upon the person, or by
           calling at the office, place of business
Hon. Ralph Elliott, page 2 (V-607)


     or the residence of the person, and
     listing the property required by law
     in his name, and,requlring such person
     to make a statement under said oathsof
     such proper$y in the form hereinafter
     prescribed.
         Article 7255, V. C. 3. is as follows:
         "Each Tax Collector shall begin the
    collection of taxes annually on the first
    day of October, or so soon thereafter as
    he may be able to obtain the proper as-
    sessment rolls, books, or data upon which
    to proceed with the business; and, when so
    ordered by the Commissioners Court of his
    county, he ma post up notices - not less
    than three (37 - at public places in each
    voting or justice precinct in his county,
    at least twenty (20) days previous to the
    day said taxpayers are required to meet
    him for the purpose of paying their taxes,
    stating in said notice the times and places
    the same are required to be paid; and said
    Collector or his Deputy shall attend at
    such times and places for the purposes
    aforesaid, and shall remain at each place
    at least two (2) days. If the Collector
    from any cause shall fail to meetthe tax-
    payers at the time and place specified in
    the first notice he shall in like manner
    give second notice."
          Article 3899, Section (b), V. C. S., which
is applicableto a salary county provides, in part:
         "(b) Each Officer named in this Act,
    where he receives a salary as compensa-
    tion for his services, shall be entitled
    and permitted to purchase or charge to
    his county all reasonable expenses nec-
    essary In the proper,,andlegal conduct
    of his office, . . .
          In Opinion No. O-995, dated November 17, 1939,
this office expressed the opinion that the Commissionerss
Court38 authorized by Article  3899, Section (b) to al-
low a county Tax Assessor-Collector reasonable and nec-
essary expenses incurred by him when collecting taxes as
.    .


    Hon. Ralph Elliott, page 3    (V-607)


    provided by Article 7255.    In that opinion it was stat-
    ed:
              'The question of that which constl-
         tutes reasonable and necessary expenses,
         manifestly, is a question of fact, and is
         to be determined by the Commissioner's
         Court itself. In this connection, we point
         out that the statutes are silent as to the
         rater.permile, as traveling expenses,,al-
         lo~.abkto a tax assesior-collector, while
         on official business.
              in Opinion No. o-3670, dated July 3, 1941, Art-
    icle 3899, Section (b), was again construed and it was
    there stated:
              "It is our opinion that the Commis-
         sioner's Court of Smith County would have
         authority to allow the county attorney
         reasonable necessary traveling expenses
         for attending justice courts of the coun-
         ty* The method of computation of such
         expenses allowed, if any, would be for
         the Commissioner's Court to determine in
         their sound discretion.'
              In view of the foregoing, you are advised that
    it is our opinion that the Commissioners' Court of Gray-
    son County IS authorized to allow reasonable and neoes-
    sary traveling expenses to the County Tax Assessor-Col-
    lector when incurred by him in the performance of his
    official duties.


              The Tax Assessor-Collector in a sal-
         ary county is entitled to reasonable and
         necessary traveling expenses Incurred by
         him while engaged in the performance of
         the official duties imposed upon him by
         Articles 7189 and 7255, V. C. 9.
                                       Yours very truly,
    APPROVED:                      ATTORNEY GENERAL OF TEXAS




         .’     -